DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20150342454), and further in view of Baker (US 20120287398).

With regard to claim 1, Foster teaches a subjective optometry apparatus, in at least figure 1, comprising: a subjective measurer which has a corrective optical system (71) disposed on an optical path ([0069]) of a light projecting optical system configured to project a target light flux ([0069]; light flux) toward an examinee's eye ([0069]; eye) and configured to change an optical characteristic ([0189]) of the target light flux and which is configured to subjectively measure an optical characteristic of the examinee's eye; an acquisitor ([0050]; focusing determination circuit) configured to acquire position information on at least one of examinee's right and left eyes; focusing determination circuit); and a determination information output unit configured to output the determination information acquired by the determiner ([0050]; then outputs).
Foster fails to expressly disclose a determiner configured to determine, based on the position information acquired by the acquisitor, whether or not subjective measurement can be implemented in a binocular open state of the examinee's right and left eyes, thereby acquiring determination information.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), including a determiner configured to determine, based on the position information acquired by the acquisitor, whether or not subjective measurement can be implemented in a binocular open state ([0031]) of the examinee's right and left eyes, thereby acquiring determination information (The computing device can be used for electrical actuation of the individual components of the binocular heads-up refractor, The computing device can also be used to determine certain aspects of the individual's .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the determining unit or Computing device of Baker for the purpose of better measuring and determining the state of the eyes and in what form they can be measured.

With regard to claim 2, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster further teaches a subjective optometry apparatus, in at least [0176], further comprising: a setter configured to receive information output and set, based on the determination information, a measurement mode either to a covering mode for performing subjective examination for one of the examinee's right and left eyes with the other eye being covered (Accordingly, the correction unit 62 can adjust the inter-optical axis distance between the optometric windows 72 to the pupillary distance of the both eyes E of the subject 101); and a drive controller configured to control the subjective measurer in accordance with the measurement mode set by the setter ([0051]).
Foster fails to expressly disclose a determiner and a binocular open mode for performing subjective examination for one eye in the binocular open state.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), including a determiner and a binocular open mode for performing subjective examination for one eye in the binocular open state. (The computing device can be used for electrical actuation of the individual components of .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the determining unit or Computing device of Baker for the purpose of better measuring and determining the state of the eyes and in what form they can be measured.

With regard to claim 3, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster further teaches a subjective optometry apparatus, in at least figure 2, wherein the determiner (22) acquires a determination result as the determination information (0050).

With regard to claim 4, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster further teaches a subjective optometry apparatus, in at least [0176] wherein the guide information is information for guiding an examiner to the measurement mode of either the covering mode for performing subjective examination for one of the examinee's right and left eyes with the other eye being covered (The correction unit 62 is provided to correct a visual function of the eye to be examined) 

However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), including wherein the determiner is configured to acquire guide information as the determination information, to use the binocular open mode for performing subjective examination for one eye in the binocular open state. (The computing device can be used for electrical actuation of the individual components of the binocular heads-up refractor, the computing device can also be used to determine certain aspects of the individual's prescription such as measurements determined based on adjustment of the apparatus for aligning with the individual's eyes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the determining unit or Computing device of Baker for the purpose of better measuring and determining the state of the eyes and in what form they can be measured.

With regard to claim 5, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 3, wherein Foster further teaches a subjective optometry apparatus, in at least fig 1 and 2,wherein the determination information (22) output unit displays the determination information on a display (14).



With regard to claim 7, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster further teaches a subjective optometry apparatus, in at least [0049], further comprising: an anterior segment acquisitor configured to acquire an anterior segment image of at least one of the examinee's right and left eyes, wherein the acquisitor acquires the position information by analyzing the anterior segment image.

With regard to claim 8, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 7, wherein Foster further teaches a subjective optometry apparatus, in at least fig. 3, wherein the anterior segment acquisitor (32) acquires a first anterior segment image as the anterior segment image of at least one of the examinee's right and left eyes in a case where both of the examinee's right and left eyes are in an uncovered state, and acquires a second anterior segment image as the anterior segment image of at least one of the examinee's right and left eyes in a case where the other eye is in a covered state, and the acquisitor acquires the position information by analyzing the first anterior segment image and the second anterior segment image ([0053]).

With regard to claim 9, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 7, wherein Foster further teaches a subjective optometry apparatus, in at least [0176], wherein the acquisitor detects a pupil position of the examinee's eye by performing analysis processing for the anterior segment image and acquires the position information based on the pupil position (pupilary distance).

With regard to claim 10, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 8, wherein Foster further teaches a subjective optometry apparatus, in at least [0053] and [0176], wherein the acquisitor detects a pupil position of the examinee's eye by performing analysis processing for the anterior segment image and acquires the position information based on the pupil position.

With regard to claim 11, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster further teaches a subjective optometry apparatus, in at least [0176], wherein the corrective optical system (fig. 15, 62) has a right-left pair of an examinee's right-eye corrective optical system and an examinee's left-eye corrective optical system, the examinee's right-eye corrective optical system and the examinee's left-eye corrective optical system are configured to be position-adjusted to the examinee's right and left eyes, respectively, and the acquisitor detects (22) at least any one of first position 

With regard to claim 12, Foster teaches, in at least fig. 2 and [0047], storing a subjective optometry program executed by a processor of a subjective optometry apparatus to cause the subjective optometry apparatus to execute acquiring position information ([0176]) on at least one of examinee's right and left eyes. 
However Foster fails to expressly disclose determining, based on the position information, availability of binocular fusion by the examinee's right and left eyes to acquire determination information, and outputting the determination information.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), including a determiner configured to determine, determining, based on the position information, availability of binocular fusion by the examinee's right and left eyes to acquire determination information, and outputting the determination information. ([0031]) (The computing device can be used for electrical actuation .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the determining unit or Computing device of Baker for the purpose of better measuring and determining the state of the eyes and in what form they can be measured.

  With regard to claim 13, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster further teaches a subjective optometry method comprising: acquiring position information on at least one of examinee's right and left eyes ([0176]); outputting the determination information ([0050]); and subjectively measuring an optical characteristic of each of the examinee's eyes ([0189]).
However Foster fails to expressly disclose determining, based on the position information, availability of binocular fusion by the examinee's right and left eyes to acquire determination information, and outputting the determination information.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), including a determiner configured to determine, determining, based on the position information, availability of binocular fusion by the examinee's right and left eyes to acquire determination information, and outputting the determination information. The computing device can be used for electrical actuation of the individual components of the binocular heads-up refractor, The computing device can also be used to determine certain aspects of the individual's prescription such as measurements determined based on adjustment of the apparatus for aligning with the individual's eyes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the determining unit or Computing device of Baker for the purpose of better measuring and determining the state of the eyes and in what form they can be measured.


  With regard to claim 14, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster fails to expressly teach wherein the binocular open state of the examinee's right and left eyes is a state in which both of the examinee's right and left eyes are uncovered.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), wherein the binocular open state ([0031]) of the examinee's right and left eyes is a state in which both of the examinee's right and left eyes are uncovered. (The computing device can be used for electrical actuation of the individual components of the binocular heads-up refractor, The computing device can also be used to determine 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the determining unit or Computing device of Baker for the purpose of better measuring and determining the state of the eyes and in what form they can be measured.

With regard to claim 15, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster teaches, in at least ([0082]) wherein one of the examinee's right and left eyes includes a particular portion to be detected, the position information includes first and second positions of the particular portion, the second position being detected when the one of the examinee's right and left eyes is uncovered while another of the examinee's right and left eyes is covered.
Foster fails to expressly disclose the first position being detected when both of the examinee's right and left eyes are uncovered.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), wherein the binocular open state ([0031]) of the examinee's right and left eyes is a state in which both of the examinee's right and left eyes are uncovered. (The computing device can be used for electrical actuation of the individual components of the binocular heads-up refractor, The computing device can also be used to determine certain aspects of the individual's prescription such as measurements determined based on adjustment of the apparatus for aligning with the individual's eyes).


With regard to claim 16, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Foster fails to expressly disclose, wherein the determiner determines whether or not the subjective measurement can be implemented in a binocular open state of the examinee's right and left eyes by determining whether or not binocular fusion can be performed by the examinee's right and left eyes.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), wherein the determiner determines whether or not the subjective measurement can be implemented in a binocular open state of the examinee's right and left eyes by determining whether or not binocular fusion can be performed by the examinee's right and left eyes. (The computing device can be used for electrical actuation of the individual components of the binocular heads-up refractor, The computing device can also be used to determine certain aspects of the individual's prescription such as measurements determined based on adjustment of the apparatus for aligning with the individual's eyes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the 

With regard to claim 17, Foster in view of Baker teach all of the claimed limitations of the instant invention as outlined above with respect to claim 15, wherein Foster fails to expressly disclose, wherein the determiner is configured to: determine, based on the first and second positions, an amount of movement of the particular portion in the one of the examinee's right and left eyes, determine whether the amount of movement exceeds a preset threshold, determine the subjective measurement can be implemented in the binocular open state of the examinee's right and left eyes when the amount of movement falls within the preset threshold; and determine the subjective measurement cannot be implemented in the binocular open state of the examinee's right and left eyes when the amount of movement exceeds the preset threshold.
However in a related endeavor, Baker teaches a vision analyzer, in at least ([0035]), wherein the determiner is configured to: determine, based on the first and second positions, an amount of movement of the particular portion in the one of the examinee's right and left eyes, determine whether the amount of movement exceeds a preset threshold, determine the subjective measurement can be implemented in the binocular open state of the examinee's right and left eyes when the amount of movement falls within the preset threshold; and determine the subjective measurement cannot be implemented in the binocular open state of the examinee's right and left eyes when the amount of movement exceeds the preset threshold. (The computing device can be used for electrical actuation of the individual components of the binocular heads-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Foster with the determining unit or Computing device of Baker for the purpose of better measuring and determining the state of the eyes and in what form they can be measured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/G.A.G/Examiner, Art Unit 2872            
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872